Title: To George Washington from Nathanael Greene, 17 September 1781
From: Greene, Nathanael
To: Washington, George


                  Sir
                     
                     Head Quarters high hills of Santee September 17th 1781
                  
                  Your Excellency’s Letter of the 30th of July I have had the honor to receive.  before the receipt of which I had sent off two of my aids to give your Excellency a very particular account of the state of the southern department.
                  By Colonel Morris I wrote my opinion respecting the proper object to operate against should we be so happy as to be joined by our good ally.  I presume he is with your Excellency before this as the Marquis informs me you were to be at the head of Elk the Eighth of this instant on your way to take Command in Virginia, and that our good ally was in  Chesapeake with a large Fleet & a considerable Land force. I wish most devoutly that glory & Success may attend you.  I was in hopes that our force would have been equal to a serious attempt upon New York, but from your present plan of operations I persuade myself that it is not the case.  But perhaps cutting off the possibility of succour to New York first, may be the most sure way of laying a foundation for its reduction.  If Cornwallis falls, which I think nothing can prevent but his escaping through North Carolina to Charles Town, Charles Town itself may be easily reduced if you  bend your forces this way;  and it will afford me great pleasure to join your Excellency in the attempt; for I shall be equally happy, whether as principal or subordinate so that the Public good is promoted.
                  Since I wrote you before we have had a most bloody Battle.  It was by far the most Obstinate fight I ever saw.  Victory was ours, and had it not been for one of those little incidents which frequently happen in the progress of War, we should have taken the whole brittish Army.  nothing could exceed the gallantry of our officers or the bravery of our troops.  I do myself the honor to inclose you a copy of my letter to Congress, and beg leave to refer you to Captn Pierce one of my Aids who is the bearer & who will give your Excellency a full history of all matters in this Department, both with respect to force & supplies.
                  I am trying to collect a body of militia to oppose Lord Cornwallis, should he attempt to escape through North Carolina.  and you may rest assured nothing shall be left unattempted in my power to impede his march, so as to give your army time to get up with him.  But my force is very small, and I am exceedingly embarrassed with a number of wounded.  I have the honor to be with great respect Your Excellency’s most Obedient Humble Servant
                  
                     Nath. Greene
                  
               